[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff seeks to recover from the defendant almost $6,000. He claims this is due him for cash and property provided to the defendant in preparation of and during a period of time in which they co-habitated.
All of the evidence in this case was elicited from the parties themselves and their testimony conflicts in many respects. In a case where the parties are the only witnesses, the court must make its conclusions after weighing the credibility of these parties.
The court finds the plaintiff to be the more believable witness. His version is supported by some physical evidence, i.e., the endorsement on his checks and the deposits into the defendant's bank account. The court also finds Exhibit 1  G, virtually the same writing, strongly indicative of an attempt by the defendant to unfairly undermine the plaintiff's version of the events. The defendant's demeanor in the courtroom and on the stand were of no assistance to her cause.
The court concludes that the sums represented by Exhibits A, B, C, D,  E, a total of $4,785.64 are rightfully due the plaintiff from the defendant.
The balance claimed by the plaintiff in the amount of $1,126.07 represents sums he expended for the purchase of a washer and dryer which were installed in the defendant's apartment.
The defendant argues that this transaction is not properly pleaded in that the somewhat skimpy complaint merely alleges a loan from the plaintiff to the defendant in the amount of $6,000.00.
The plaintiff seeks to amend his complaint to comply with his proof.
The court concludes that this request should be denied as untimely. Further, the evidence on this issue is subject to at least another interpretation, that the items were intended as gifts. CT Page 7760
Judgment may enter for the plaintiff to recover from the defendant the sum of $4,785.64, plus taxable costs.
Anthony V. DeMayo Judge Trial Referee